UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4628


UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

              v.

ULYSSESS TRENELL MCALLISTER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Fox, Senior District Judge. (7:09-cr-00039-F-1)


Submitted: April 25, 2017                                          Decided: May 1, 2017


Before GREGORY, Chief Judge, and KEENAN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon, First Assistant
Federal Public Defender, Raleigh, North Carolina, for Appellant. John Stuart Bruce,
United States Attorney, Jennifer P. May-Parker, First Assistant United States Attorney,
Kristine L. Fritz, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ulyssess Trenell McAllister pleaded guilty to conspiracy to possess with intent to

distribute marijuana, in violation of 21 U.S.C. § 846 (2012), and in September 2009, the

district court sentenced McAllister to 65 months of imprisonment, followed by 3 years of

supervised release.    After McAllister’s release from incarceration, the district court

revoked his supervised release based on McAllister’s new convictions in state court for

fleeing to elude, selling heroin, and conspiracy to sell a controlled substance. The district

court sentenced McAllister to 24 months of imprisonment and he now appeals. Finding

no error, we affirm.

       On appeal, McAllister argues that the district court’s imposition of an additional

term of imprisonment for the new criminal conduct violates the Double Jeopardy

Clause’s prohibition on successive punishments for the same offense as he was also

sentenced to a term of imprisonment in state court. “We review de novo questions

concerning the Double Jeopardy Clause.” United States v. Schnittker, 807 F.3d 77, 81

(4th Cir. 2015). This court has previously determined that the “sentence imposed upon

revocation of a term of supervised release is an authorized part of the original sentence,

just as the term of the supervised release is an authorized part of the original sentence for

commission of the felony.” United States v. Woodrup, 86 F.3d 359, 361 (4th Cir. 1996);

see also Johnson v. United States, 529 U.S. 694, 701 (2000) (“We therefore attribute

postrevocation penalties to the original conviction.”). Therefore, a sentence imposed

upon revocation of supervised release does not implicate the Double Jeopardy Clause



                                             2
with regard to the sentence imposed for the new substantive offense. Woodrup, 86 F.3d

at 361-63.

      As McAllister correctly concedes, his argument is thus foreclosed by binding

precedent. “A decision of a panel of this court becomes the law of the circuit and is

binding on other panels unless it is overruled by a subsequent en banc opinion of this

court or a superseding contrary decision of the Supreme Court.” United States v. Collins,

415 F.3d 304, 311 (4th Cir. 2005) (citation omitted). As there has been no subsequent

contrary en banc or Supreme Court decision affecting this precedent, McAllister’s

argument must fail.

      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the decisional process.



                                                                              AFFIRMED




                                            3